, . .-i .-;
                                                           . . ,:




cm;;,Eer    Garrison,Jr.
Texas Departmentof Public Safety
Box 4087, North Austin Station
Austin, Texas
                                Oplnlon No. WI?-781
                                Re:   What constitutes the "Qroup
                                      of Axles" to be used In de-
                                      termining the maximum gross
                                      weight for motor vehicles
                                      under the provltilonsof S.B.
                                      11, 56th Leg., R.S. ...'
Dear Col. Qarrlson:
           We   quote your letter to the Attorney General in part
a8 follows:

          "A question has arisen Bs to what constitutes
     the "group of axles" to be used In ~determlnlngthe
     maximum gross.wel.ghtallowed for any.,motorvehicle
     or combinationof motor vehicles traversing the
     highways of this State outside the corporate limits
     of any Incorporatedcity or town, In view of the
     latest expressionof the Legislature contained in
     S.B. 11, 56th Legislature,Regular Session.
          "Prior t@this latest amendment the applicable
     statute (V.A.P.C.,Art; 827a, Sec. 5) was construed
     In Opinion No. v-1285 as~provldlng that the distance
     to be measured In applying the table of distances
     and weights Is from the extreme front axle of the
     vehicle to the extreme rear axle of the vehicle or
     combinationwithout regard to Intervening axles.
     Section 5, as amended by Senate Bill 11, reads In
     part as follows:
Col. Homer Garrison, Jr., page two (~~-781)

         'Section 5. Except as otherwise provided bye
    law, no commerlcalmotor vehicle, truck-tractor,
    trailer or semi-trailer,nor combinationof such
    vehicles, shall be operated over, on, or upon the
    public highways outside the limits of an lncor-
    porated city or town, having a weight In excess
    of one or more of the ?ollowlng limitations:
    ltiphasls added.)
         '(1) No group of axles shall carry a load In
    pounds In excess of the value given In the follow-
    ing table correspondingto the distance In feet
    between the extreme axles of the group, measured
    longitudinallyto the nearest foot:
    'Mstance In feet         Maximum load In pounds
    between the extremes     carried on any group of
    of any group of axles    axles . . .t
         "At a special hearing conducted by Governor
    Price Daniel prior to signing S.B. 11, It was urged
    that the legislativehistory of S.B. 11 Indicated
    a legislative Intent that a different construction
    be given than that,foundIn Opinion No. V-1285,dueto'-
    the effect of Senate Committee Amendment No. 1,
    which changed the language of'Sec. 5(l). Prior
    to the adoption of Amendment No. 1, S.B. 11 pro-
    vided for Section 5(l) to.read In part as follows:
         C(l) The total gross weight with loads lm-
    posed on the highway by any vehicle, or comblna-
    tlon of vehicles. shall not exceed that nlven for
    the respective distancesbetween the fir& and '
    last axles of such vehicle (emphasisadded) or
    combinationthereof, In the following table:
    'Mstance In feet between        Maximum load In
    first and last axles of         pounds . . .(
    vehicle or combination
          "Amendment No. 1 deleted the last above quoted
     language and substitutedthat which was finally en-
     acted.
         ,I
          . . .
          "After the above mentioned hearing, at which
     no dissent was volced~to the new Interpretation,the
     Department concluded that an operator of a motor
Col. Homer Garrison, Jr., page three (~~-781)

     vehicle or combination of motor vehicles would be
     In violation bf the gross load limit if the gross
     weight on any one group of axles was In excess of
     that shown by the table. Recently It has been
     urged that we should be guided by the old Opinion
     No. v-1285 In spite of the latest expressionof
     the Legislature to the contrary. Since it is
     still In existence, we deem It advisable to re-
     q&at a new opinion based on the new law.
          "In view of the foregoing, your opinion Is re-
     quested of the following:
       "1. In applying the table of distances and weights
     In order to arrive at the maximum permissiblegross
     weight allowed a vehicle or combination of vehicles
     by S;B. 11, 56th Legislature, Is the distance to be
     measured from the extremefront axle of the vehicle
     to the extreme rear axle of the vehicle or comblna-
     tlon without regard to intervening axles?
       "2. In the diagram below, what Is the total gross
     weight allowed by S.B. 11 on the axle group B to E
     when the distance from B to E is 25 feet.and the dls-
     tance from A to E Is 38 feet?"




                  I                             I
                  I             ---258-----+
                  t
                  LA---v--381-----:


          In answering your qu&lon   Number 1, we must first
Point out a change In the wording between S.B. 11, 56th Legls-
lature, Regular Session (V.A.P.C., Article 827a, Sec. 5) and
the present amendment that you refer to above. This change Is
found In the latter part of the fLrst paragraph of Sec. 5 of
the bill, as amended, and reads as follows: ". . ., having a
weight In excess of one or more of the following llmltatlons."
(Bnphaslsadded.)
          In this connection, reference ls,ma@e to the Attorney
General's Opinion No. v-1285 also referred to In your letter
wherein the act was construed as providing that the distance to
c01.   Homer Garrison,Jr., page four (w-781)

be measured in applying the table of distances and weights is
from the extreme front axle of the vehicle to the extreme real
axle or combinationwithout regard to Interveningaxles.
          We find no quarrel with Opinion No. v-1285.  This
opinion construe:!Art. 827a before the amendment set out above
and found conflictingmethods for determiningmaximum permlssl
ble gross load. In this opinion, the part of the act which
reads as follows: "the weights set forth In column two of the
above table shall constitutethe maximum permissible gross
weight for any such vehicle or combination of such vehicles,"
was considered to be In conflictwith the provision which
reads: "no group of axles shall carry a load In pounds In ex-
cess of the value given In the following table corresponding
to the distance In feet between the extreme axles of the
group, measured longitudinallyto the nearest foot."
           This opinion reasoned that the two conflictingmeth-
 ods of measurementmust be reconciledbefore the proper weight
 of the vehicle could be ascertained. Consequently,to quote
 from the opinion:."In keeping with the rule of statutory con-
'structlonthat all parts of a statute will be harmonized, If
 possible, so as to give effect to every provision In the act,
 we think It Is otvlous that the Legislature,by'the insertion
 of the provision relating to the maximum gross weight for a
 vehicle or combinationof vehlcles.lntendedthat all axles
 under a vehicle or combinationof vehicles, be considered as
 the 'group'without regard to~lntervenlngaxles."                  ~~:
                                                                   ~:
                                                                    ,~:~ '~
          This opinion continues:"Eut'assumlngthat this Is
not the proper constructionto be given this last provision
and further assuming that the arrangement of axles ln.the above
exsmple results In more than one group of axles, then obviously
the two paragraphs are In conflict and we must therefore de-
termine whlch~of the two provisions should'prevall. If the
provision which deals with 'group of axles1 Is to prevail, then
undoubtediy the r>ie announced by the Iowa Supreme Court In
State v. Baisiey, suyra, should be applied."
            Sti'e v Baizle-
                          + 10-r~Supreme Court, 1951, 48 N.W.
2d 287,   ha   unzer
               .._ ' tht-IOWC ,Act prcvlding for "distance In


lThe Iowa act, Sec. 321.463, Iowa Code (1950), provides: "No
 group of &les of sny vehicle, or any combination of vehicles,
 shall carry a load In pounds-in excess of the value given In
 the .     table correspondingto the distance In feet between
 the extr&e axies cf the group measured longitudinallyto the
 nearest fo~ot."
                                                      .    .
                                                      .:   :

Col. Homer Garrison,Jr., page flve.(W'W-781)

feet between the extremes Of any group of axles or the extreme
axles of the vehicle or'comblnatlon"meant "a group of axles
of a vehicle must necessarilymean some combination of axles
lo the vehicle other than both 'extremeaxles* of a combination
vehicle or the (tandemaxles"'. This opinion quotes with ap-
proval from Webster'sNew InternationalDictionary (2nd Ed. -
lgu) where the wor5 "group" Is defined in part as follows
"an assemblage of persons or things regarded as a unit because
of thelr'comparatlvesegregationfrom others; an assemblage of
objects in a certain order or relation,or having some resem-
blance or commOn characteristic".
          The Ealsley case holds "a group of axles In the pre-
sect case must mean something other thankall, and we hold It
means . . . axles - which are contiguousand segregated by
reason of their use."
          The only other reported .casecoticernlngthis question
Is State v. Luttrell,68.N.W.2d 337, Supreme Court of Nebraska
1955, which f 110~s the Balsley case; suprat in Its lnterpreta-
Mon. of the Nzbraska Acts2 "grou$s of axles' provision.
          In the present;amendment &Art. 827a the Legislature
added the provision: "having a weight In excess.of one or more
of the following llmltatlons.!'(Emphasisadded.) This amendment
to the act frees It from the necessity of having to harmonize
conflictingmethods of measurement In order to arrive at the
weight of the vehicle and sets up each limitation as an lnde-.
pendent criterion. It Is a well gstabllshedrule of statutory
constructionthat a constructionshould not be adopted, if It
can be avoided, that will render any part of the act lnopera-
tlve, nugatory or superfluous. 39 Tex.Jur.'Sec. 113, p. 209
and cases there cited.
          Our answer to your question Number 1 Is I'No",because
any two consecutiveaxles and any two or more consecutive axles
In a series of axles constitutesan sxle group wh,lchIs subject
to the.welghtlimltatlonsimposed by the statutory weight table
for any axle group. It is our opinion that under the present
amendment to the act the phrases "extreme axles of the group"
and "between the extremes of any grqup 'ofaxles" mean that any.



 2The Nebraska act, Section 39-722, Neb.Rey.Stat. (Supp. 1949),
  provides: "No group of axles shall.carrya load In pounds In
  excess of the maxlmum loads given In the . .. . table co:
                                                          rres-
  pondlng to the distance In feet between the extreme axles of
  the group, measured longitudinallyto the nearest foot."
Cal. Homer Garrlson, Jr., page six (~~-781)

two or more consecutiveaxles must be consideredas a group.
Certainly, the word "group" need not have been used If the
Intent had been to refer to all the axles of a vehicle. And
further, It is our opinion that In measuring between the ex-
tremes of any group of axles all groups of Interior axles must
be considered.
          We feel that to construe this section standing by
itself in any other manner would lead to an illogical conclu-
sion or a result at variance with the intentionof the Legls-
lature. (30 Tex.Jur. Sec. 87,~. 159).
           In answering your question Number 2, It Is our opln-
 ion that the statutory,welghttable outlined In Section 5(l)
 prescribing the maximum load In pounds to be carried on any
 group of axles automaticallylimits the weight of axle groups
 B to E to 59,650 pounds since that is the weight prescribed
 for any group of axles having a distance of 25 feet between
-extreme axles of'the group.
          The 59,650 ,poundload on axle grolipB to E Is furthe:
subject to the limitationsgoverning tire, wheel, axle and
tandem axle weights as outlined in Section 5(3) and 5(h).
                           SUMMARY
          By "group of axles" as used ln~S.B. 11, 56th
     Leg. R.S.,(Art. 827a V.A.C.S.) 1s meant that any
     two or more consecutive axles may be consideredas
     a group and that In measuring between the extremes
     of any group of axles all groups of Interior axles
     must be considered.

                              Yours very truly,
                              WILL WILSON.
                              Attorney General of Texas



JCP:dhs
                     i Gi$!k:e    Assistant Attorney   General
APPROVED:
 OPINION COMMITTZE
 W. V. Geppert, Chairman
 Richard Wells
 Iavid Thomas
 Jlm Rogers
 Jack Goodman